DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the amendment filed 05/17/2021.
Claims 1-2, 4-10, & 12-20 are currently pending.

Allowable Subject Matter
Claims 1-2, 4-10, & 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-2, 4-10, & 12-20 distinguish over the prior art for the following reasons. As per claim 1, the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited and not found in the closest available prior art of record:
22using an audio narrative in the first surgical video to identify a phase boundary 23indicating the end of a first phase and 24the beginning of a second phase in the set of predefined phases, and wherein the 25audio narrative was augmented into the first surgical video in real-time when the surgical procedure was being performed 
The closest available prior art of record are as follows:
Loukas teaches discloses a method with the limitations of:
wherein automatically segmenting the first surgical video into the first set of video segments includes detecting a phase boundary which indicates the end of a first phase and the 23beginning of a second phase in the set of predefined phases, and wherein the first24 phase and the second phase are two consecutive phases (see Loukas [Surgical phase detection] Content-based video analysis for phase recognition is currently attracting growing interest. In [18], one of the first works on SWA, a feature extraction mechanism based on evolutionary reinforcement learning was presented. Endoscopic images were classified into the coarse surgical phases (6 out of 14) of laparoscopic cholecystectomy (LC) via support vector machines (SVMs). The recognition accuracy was about 50%, but the proposed features performed better than classic features such as color histograms and edge patterns. Around the same time, surgical phase recognition was approached by combining various data sources, such as instrument trajectories (obtained via infrared markers), audio signals (for detection of coagulation), as well as visual cues [10]. The purpose of visual processing was to detect the type of the instruments present at each step of the operation. The visual cues were extracted via the bag of words (BoW) model, which was applied on the SIFT features extracted from the endoscopic image… A few years later, Blum et al. [19] investigated the potential of detecting all phases of a laparoscopic operation using endoscopic video data. The experiments targeted the recognition of 14 phases of LC, therefore these are pre-defined phase which are going to be segmented, although the technique could be applicable to other surgeries. Simple features such as gradient magnitudes, histograms and color values were extracted, resulting in high-dimensional feature vectors. Dimensionality reduction was performed with canonical correlation analysis (CCA), or principal component analysis (PCA), using manually annotated signals of the type of instrument used at each time step (17 signals were extracted from an external camera). For phase segmentation, four different methods were compared, based on combinations of hidden Markov models (HMMs), dynamic time warping (DTW), PCA and CCA. DTW with CCA yielded the best performance (76.8%). Also, please see the entirety of [Task, activity and gesture recognition] section, including In another study, phase border detection in LC videos was performed via instrument recognition. First, the video frames were split into instrument and non-instrument regions via color image analysis and binary image processing. After feature extraction, instrument type classification was performed via BoW and SVMs. Finally, the LC phases were recognized based on a set of rules with regard to the presence/absence of certain tools. Six different phase transitions were detected in a dataset of six LC videos [21]. However, Loukas does not fairly teach or suggest using an audio narrative in the first surgical video to identify a phase boundary indicating the end of a first phase and the beginning of a second phase in the set of predefined phases, and wherein the audio narrative was augmented into the first surgical video in real-time when the surgical procedure was being performed. Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For 
The claims are patent-eligible under 35 U.S.C. 101 because the claims do not recite an abstract idea that could be performed by methods of organizing human activity or processes that could reasonable be performed in the human mind.  The machine-learning algorithms analyzing an audio narrative to determine phase boundaries, would be required for the process and provide a technological improvement over prior art systems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686    


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686